OPINION — AG — (1) IT IS MANDATORY THAT A BOARD OF EDUCATION PROVIDE NO LESS THAN TEN (10) DAYS OF SICK LEAVE PER ANNUM (2) IT IS MANDATORY THAT SICK LEAVE BE CUMULATIVE UP TO A TOTAL OF SIXTY (60) DAYS. (3) THE SCHOOL BOARD MAY EXCLUDE NOT MORE THAN THE FIRST TWO DAYS OF ABSENCE DUE TO ILLNESS FROM SICK LEAVE BENEFITS. THIS WOULD APPLY TO EACH ILLNESS. THEREFORE, A SCHOOL BOARD, WHICH ADOPTS A PLAN CONCERNING SICK LEAVE, MAY EXCLUDE THE FIRST TWO DAYS OF SEPARATE ILLNESSES FROM SICK LEAVE BENEFITS. CITE:  70 Ohio St. 1965 Supp., 6-3 [70-6-3] (JEFF HARTMANN) ** SEE: OPINION NO. 68-306 (1968) **